Examiner’s Comment
	In the applicant’s reply filed on January 15, 2022, claim 1 has been amended according the suggestions indicated on page 2 of the prior Office action mailed on November 22, 2021, which results to the final pending claim listing is as follows:

1. 	A dual swivel clip comprising: 
a first clip having a first end and a second end; 
a second clip having a first end and a second end; 
the first clip first end being configure to clip to and hold an object; 
the second clip first end being configure to clip to and hold an object; 
an elongated flexible link having a first end and a second end; 
the elongated flexible link first end comprising a solid spheroid; 
the elongated flexible link second end comprising a hollow spheroid; 
the first clip second end defining an aperture configured to frictionally accept the hollow spheroid end of the elongated flexible link; 
the second clip second end defining an aperture and configured to frictionally accept the solid spheroid end of the elongated flexible link; and, 
wherein when increasing weight tending to separate the first clip away from the second clip is applied, the hollow spheroid end of the elongated flexible link will release from the aperture of the first clip second end before the solid spheroid end of the elongated flexible link will release from the aperture of the second clip second end. 

2. 	The dual swivel clip of claim 1, wherein the weight applied to the dual swivel clip necessary to separate the hollow spheroid end of the elongated flexible link from the aperture of the first clip second end is greater than 10 pounds.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the amendments to claim 1 submitted in the reply filed on January 15, 2022, and the reasons for allowance indicated on page 2 of the prior Office action mailed in November 22, 2021, claims 1 and 2 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677